Citation Nr: 1010510	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to nonservice-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active for training duty from January 
9, 1970, to May 9, 1970.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the Veteran's claim for 
entitlement to nonservice-connected pension benefits.  The 
Veteran disagreed and perfected an appeal.

In January 2010, the Veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the Veteran's VA claims folder.


FINDING OF FACT

The Veteran did not serve on active duty during a period of 
war.


CONCLUSION OF LAW

The legal criteria for basic eligibility for non-service-
connected pension have not been satisfied. 38 U.S.C.A. §§ 
1521, 1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.15, 
3.16, 3.17, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in the Army Reserves from 1970 to 1975.  
He claims he suffers from rheumatoid arthritis, diabetes, 
heart and kidney problems, and he seeks nonservice-connected 
pension benefits.  The Board will address preliminary matters 
and then render a decision on the issue on appeal.  


Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The record does not indicate that the Veteran was provided 
with any notice regarding what information or evidence is 
needed in order to substantiate his claim.  However, as is 
discussed in more detail below, the Board finds that the 
Veteran has no legal basis for his claim because official 
service department records establish he did not serve on 
active duty for purposes of non-service-connected pension 
benefits.  Moreover, the salient facts in this case are not 
in dispute.  The crucial fact in dispute, whether the Veteran 
served on active duty, hinges on what is already in the file.  
The Veteran has not indicated that he can add anything to his 
contentions already of record, and no amount of additional 
evidentiary development would thus avail the Veteran.  
Therefore, no VCAA notice is necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
law does not dictate unquestioning, blind adherence in the 
face of overwhelming evidence in support of result in a case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to veteran].   

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2009).  The Veteran has been accorded ample 
opportunity to present evidence and argument on this matter, 
including at a video conference hearing before the 
undersigned VLJ.  In short, the Board believes that this 
issue is properly developed for appellate purposes.  Further 
development would be a useless exercise.  Accordingly, the 
Board will proceed to a decision on the merits of the issue 
of entitlement to nonservice-connected pension benefits.

Relevant law and regulations

Nonservice-Connected Pension

Establishing basic eligibility for VA disability pension 
benefits requires, in part, that a veteran has active 
military, naval or air service. See 38 U.S.C.A. §§ 101(2), 
(24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The term 
"veteran" is defined as a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2). "Active military, naval, and air 
service" includes active duty. "Active duty" is defined as 
full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b). 
"Armed Forces" consists of the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including their 
Reserve components. 38 C.F.R. § 3.1.

Under 38 U.S.C.A. § 1521(j), a veteran meets the service 
requirements to receive nonservice-connected pension benefits 
if such veteran served in the active military, naval or air 
service: (a) for 90 days or more during a period of war; (b) 
during a period of war and was discharged or released from 
such service for a service-connected disability; (c) for a 
period of 90 consecutive days or more and such period began 
or ended during a period of war; or (d) for an aggregate of 
90 days or more in two or more separate periods of service 
during more than one period of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous. Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service. 38 C.F.R. § 3.17.



Analysis

The Veteran seeks nonservice-connected VA pension benefits.  
As indicated above and in very general terms, eligibility for 
VA pension benefits requires an initial showing that a 
veteran served on active duty for at least 90 days, at least 
part of which is during a period of war. 38 U.S.C.A. § 1521; 
38 C.F.R. §§ 3.2, 3.3.  The qualifying periods of war 
includes the Vietnam era. 38 U.S.C.A. § 101; 38 C.F.R. 
§ 3.3(a)(3).  The Vietnam era is the period beginning 
February 28, 1961, and ending on May 7, 1975.

In this case, the record establishes that the Veteran served 
in the Army Reserves, and served in an active duty for 
training (ACDUTRA) status between January 9, 1970, and May 9, 
1970.  Thus, the record shows that the Veteran served in the 
Army Reserves in an ACDUTRA status during a period of war.  

Active military, naval, or air service includes active duty 
or any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty.  See 38 U.S.C.A. 
§§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2009).  
ACDUTRA is specifically defined to include full-time duty 
performed by Reservists for training purposes or by members 
of the National Guard of any state.  See 38 U.S.C.A. 
§ 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2009).  Annual 
training is an example of ACDUTRA, while weekend drills are 
defined as inactive duty for training (INACDUTRA).  A veteran 
who served on INACDUTRA during which they were disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty is also deemed to have served on active duty.  
See 38 U.S.C.A. §§ 101(21), (24) (West 2002); 38 C.F.R. § 
3.6(a), (d) (2009).

In this case, the record establishes that the Veteran's 
service department records indicate that the Veteran has not 
ever served on active duty.  Moreover, the record does not 
indicate and the Veteran has not claimed that he was disabled 
from a disease or injury incurred in or aggravated in the 
line of duty during any period of ACDUTRA or INACDUTRA he 
served while in the Army Reserves.  Thus, the record 
establishes that the Veteran meets no definition of having 
served on active duty.

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2009); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Similarly, the 
service department's characterization of the type of duty 
served by the Veteran is controlled by service department 
records.

In sum, the record in this case clearly establishes that the 
Veteran has not served on active duty during a period of war 
as defined by VA regulations.  Thus, there is no basis for 
his eligibility to receive nonservice-connected pension 
benefits.  Because the law, and not the facts, is dispositive 
of the issue, the Veteran has failed to state a claim upon 
which relief may be granted, and, as a matter of law, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is 
denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


